DETAILED ACTION
	Claims 1-18 are currently pending and under examination.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
	The instant case is a continuation of 14/379,613, filed 08/19/2014, which is a national stage entry of PCT/EP2013/053426, filed 02/21/2013, which claims priority to foreign application 461/MUM/2012, filed 02/21/2012.
The instant application is filed as a continuation application, however the proper status should be divisional, as no method of use claims were allowed in the parent application.
Information Disclosure Statement
Applicant’s Informational Disclosure Statement, filed on 10/15/2021 has been considered.  Please refer to Applicant's copy of the 1449 submitted herein.
Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating venous thromboembolic events in adult patients who have undergone elective total hip replacement surgery and reducing the risk of stroke and systemic embolism in patient with non-valvular atrial fibrillation is not enabling for preventing venous thromboembolic events.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) the breadth of the claims:
The instant claims are drawn to a method for treating or preventing venous thromboembolic evens in adult patient who have undergone elective total hip replacement surgery and a method of reducing the risk of stroke and systemic embolism in patient with non-valvular atrial fibrillation or for preventing venous thromboembolic even in an adult by administering to a patient a mixture of particles containing dabigatran etexilate and a second particle containing an organic acid.
(3) The state of the prior art and (4) the predictability or unpredictability of the art:
	Loke teaches Dabigatran are new oral anticoagulants for thromboprophylaxis after elective orthopaedic surgery.  The outcomes for total venous thromboembolism, VTE (deep venous thrombosis, non-fatal pulmonary embolism and all cause mortality) (abstract).  Loke studied VTE events demonstrating not all VTE was prevented ((a), (b), Figure 2).  Dabigatran was dosed at 150 or 220 mg after hip or knee surgery (118, second column, 4th paragraph).
 (5) The relative skill of those in the art:
The skill in the art is high, most likely at the Ph.D./MD level.
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
The instant specification states the dabigatran etexilate can be used for treating or preventing venous thromboembolic evens in adult patient who have undergone elective total hip replacement surgery and a method of reducing the risk of stroke and systemic embolism in patient with non-valvular atrial fibrillation or for preventing venous thromboembolic even in an adult (instant specification page 17, last paragraph) however does not provide any examples or data supporting the prevention of venous thromboembolic events.
(8) The quantity of experimentation necessary:
Neither the instant specification or the prior art demonstrates the prevention of venous thromboembolic events.  Thus the level of experimentation to obtain such a result is high.
Considering the state of the art as discussed by the reference above, particularly with regards to the prevention of venous thromboembolic events through the use of dabigatran etexilate is not enabled and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.  The treating of venous thromboembolic events and reducing the risk of stroke and systemic embolism in patient with non-valvular atrial fibrillation is enabled by the instant specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,013,729 in view of Loke and Huisman.   The instant invention and the ‘729 patent are both directed to a composition comprising a mixture of at least two distinct types of particles wherein the first type of particles comprise dabigatran etexilate in the form of the free base wherein the first type of particles is free from organic acids and inorganic acid and a second type of particles comprising an organic acid and coated with a protective coating layer and free of dabigatran etexilate.  
The instant claims differ in that they require a method for reducing the risk of stroke and systemic embolism in patient with non-valvular atrial fibrillation, treating or preventing venous thromboembolic events in adult patient who have undergone elective total hip replacement surgery and reducing the risk of stroke and systemic embolism in patient with non-valvular atrial fibrillation or preventing venous thromboembolic events in adult patient who have undergone elective total hip replacement surgery. 
Huisman teaches dabigatran etexilate for stroke or systemic embolism prevention in patients with non-valvular atrial fibrillation through administering dabigatran etexilate (abstract).
Loke teaches Dabigatran for prevention of venous thromboembolism administered orally.  The patient population was after elective orthopedic surgery. (abstract).  VTE prophylaxis after hip or knee replacement surgery is taught (page 111, second column, last paragraph).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use dabigatran extilate compositions as taught by the ‘729 patent to be administered for reducing the risk of stroke and system embolism in a patient with non-valvular atrial fibrillation and for treating venous thromboembolic events in adult patient who have undergone elective total hip replacement surgery because Huisman teaches that it is known to use dabigatran etexilate for stroke or systemic embolism prevention in patients with non-valvular atrial fibrillation through administering dabigatran etexilate and Loke teaches dabigatran for prevention of venous thromboembolism administered orally to patient that have undergone hip or knee replacement surgery.   Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to use the composition taught by the ‘729 patent for its known treatments as taught by Huisman and Loke.
Conclusion
No claims are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNDSEY M BECKHARDT/           Examiner, Art Unit 1613